Citation Nr: 0945042	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  98-11 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to an initial rating higher than 10 percent 
prior to September 18, 2007, and higher than 30 percent since 
September 19, 2007 for left epididymitis.

3.  Entitlement to an initial compensable rating for a left 
inguinal hernia disability.

4.  Entitlement to an initial compensable rating for a right 
inguinal hernia disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1957 to January 
1958. 

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia, dated 
in September 1997 that denied service connection for 
residuals of a low back injury and a left testicle condition, 
and granted service connection and assigned a noncompensable 
disability rating for a left inguinal hernia disability, 
effective December 10, 1996; February 1998 that granted 
service connection and assigned a noncompensable disability 
rating for right inguinal hernia disability, effective 
December 10, 1996; and December 2000 that granted service 
connection and assigned a 10 percent disability rating for 
left epididymitis, effective December 14, 1998.  In December 
2001, the Veteran testified before the Board via 
videoconference at the RO.

In June 2002, the Board issued a decision that denied service 
connection for a low back disability and continued 
noncompensbale ratings for left and right inguinal hernia 
disabilities.  The Veteran appealed that June 2002 Board 
decision to the United States Court of Appeals for Veterans 
Claims.  Pursuant to a Joint Motion for Remand, in a July 
2004 Order, the Court vacated the Board's decision and 
remanded the claims to the Board for readjudication in 
accordance with the Joint Motion.

An April 2008 rating decision increased the rating for left 
epididymitis to 30 percent, effective September 19, 2007.  
However, as that grant does not represent a total grant of 
benefits sought on appeal, this claim for increase remains 
before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In September 2007and October 2008, the Board remanded the 
claim for an increased initial rating for left epididymitis; 
and service connection for a low back disability and initial 
compensable ratings for left and right inguinal hernia 
disabilities for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Additional development is needed prior to the disposition of 
the Veteran's remaining claims.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A (West 2002).  The Board 
regrets the additional delay that will result from this 
remand.  Nevertheless, the Board is constrained by the fact 
that proper adjudication of the claims requires additional 
development.

First, the most recent VA medical records are dated in 
September 2007.  To aid in adjudication, any subsequent VA 
medical records should be obtained.

Next, the Veteran claims that he has a low back disability 
that is related to his service-connected bilateral hernia 
disability.  The Veteran's service medical records are void 
of any diagnosis of or treatment for a low back disability.

On VA examination in May 1997, the examiner reported that the 
Veteran had low back pain with some clinical evidence of mild 
disc herniation at the L5 level and noted that the Veteran 
denied any injury relating his back disability to his 
service.

In a November 1997 statement, the Veteran stated that his 
back problem was related to his service-connected hernias and 
hernia repairs.  He asserted that his back and hernia 
problems began during service in May or June 1957, when he 
was ordered to carry around two buckets of sand for a long 
period of time.  In April 1998, he wrote that his back 
problem was directly related to his two hernia operations, in 
1957 and 1960.

In his December 2001 video conference hearing, the Veteran 
reported that he had pain and stiffness in his low back in 
the mornings.  However, he asserted that he had not had any 
back problems before his military service and that denied any 
current treatment for his back.  Although the Veteran is 
competent to report the onset of low back symptoms, he is not 
competent to relate any current low back disability to his 
active service or to any service-connected bilateral hernia 
disability.  As any relationship remains unclear to the 
Board, the Board finds that a VA examination is necessary in 
order to fairly decide his claim.  McLendon v. Nicholson, 20 
Vet. App. (2006).

With respect to the Veteran's claims for an increased rating 
for a left epididymitis and for initial compensable ratings 
for a bilateral hernia disability, the Veteran was afforded a 
VA genitourinary examination in September 2007.  VA's duty to 
assist includes the conduct of a thorough and comprehensive 
medical examination.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  When available evidence is too old for an adequate 
evaluation of the veteran's current condition, VA's duty to 
assist includes providing a new examination.  Weggenmann v. 
Brown, 5 Vet. App. 281 (1993).  Although the Veteran's last 
VA examination is not necessarily stale, in light of the fact 
that updated VA treatment records and an examination of his 
low back have been requested, the prudent and thorough course 
of action is to afford the Veteran concurrent VA examinations 
to ascertain the current nature and severity of his left 
epididymitis and bilateral hernia disability.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment 
records dated since September 2007.

2.  Schedule a VA examination to determine 
the nature and etiology of any current low 
back disability.  The claims folder should 
be reviewed by the examiner and that 
review should be indicated in the 
examination report.  The examiner should 
specifically attempt to reconcile the 
opinion with all other opinions of record, 
including the July 2004 VA opinion and the 
March 2005 and April 2005 private 
opinions.  The rationale for all opinions 
must be provided.  Specifically, the 
examiner should provide the following:

(a)  Diagnose any current low back 
disability.

(b)  Is it as likely as not (50 percent 
probability or more) that any low back 
disability was incurred in or aggravated 
by the Veteran's service, including 
carrying two buckets of sand for an 
extended period of time during service?  
The examiner must consider the Veteran's 
statements regarding the incurrence of a 
lumbar spine disability, in addition to 
his statements regarding the continuity 
of symptomatology.  Dalton v. Nicholson, 
21 Vet. App. 23 (2007).

(c)  Is it as likely as not (50 percent 
probability or more) that any low back 
disability is proximately due to or the 
result of any service-connected 
disability bilateral hernia disability 
or other service-connected disability?

(d)  Is it as likely as not (50 percent 
probability or more) that any low back 
disability has been aggravated by any 
service-connected bilateral hernia 
disability or other service-connected 
disability?

3.  Schedule a VA examination to determine 
the current nature and severity of the 
Veteran's service-connected left 
epididymitis.  The claims folder should be 
reviewed by the examiner and that review 
should be indicated in the examination 
report.  The rationale for all opinions 
must be provided.  The examiner should 
specifically state whether the Veteran's 
service-connected left epididymitis is 
productive of constant albuminuria with 
some edema; or, definite decrease in 
kidney function, or, hypertension with 
diastolic pressures of predominantly 120 
or more.  The examiner should also 
indicate whether the Veteran requires the 
wearing of absorbent materials which must 
be changed two to four times per day.  In 
addition, the examiner should indicate 
whether the Veteran's left epididymitis is 
productive of a voiding interval of less 
than one hour, or; awakening to void five 
or more times per night.  The examiner 
should also provide an opinion as to 
whether a marked interference in 
employment is caused solely by the 
Veteran's service-connected left 
epididymitis.

4.  Schedule a VA examination to determine 
the current nature and severity of the 
Veteran's service-connected left and right 
hernia disabilities.  The claims file 
should be made reviewed and that review 
should be indicated in the examination 
report.  For each hernia, the examiner 
should indicate whether there is a 
recurrent postoperative hernia which is 
readily reducible and well supported by 
truss or belt; or whether there is a small 
recurrent postoperative hernia, or an 
unoperated irremediable hernia, which is 
not well supported by a truss or is not 
readily reducible.  The examiner should 
also provide measurements of the length 
and width of any scars and state whether 
any scar is superficial and poorly 
nourished with repeated ulceration, 
superficial and unstable, superficial and 
painful on examination, deep, tender, or 
causes a limitation of function of the 
part affected.  In addition, please 
provide an opinion as to whether a marked 
interference in employment is caused 
solely by the Veteran's service-connected 
bilateral hernia disability.

5.  Then, readjudicate the claims.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the applicable time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

